Citation Nr: 1342103	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for degenerative joint disease of the left ankle.

In January 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2012, the Board remanded the claim for further development.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which includes electronic VA treatment records.  Any future consideration of this Veteran's case should take into account the existence of this electronic record. 


FINDING OF FACT

The Veteran's left ankle disability has been productive of marked limitation of motion but is not productive of any degree of ankylosis.


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability rating in excess of 
20 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5270, 5271 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in a September 2007 letter, which was issued prior to the decision on appeal.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  

This case was remanded by the Board in April 2012 for additional development, to include obtaining VA treatment records and providing a VA examination.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded a hearing before a Veteran's Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, the Veteran volunteered his treatment history, and the VLJ and the Veteran's representative asked questions concerning symptomatology related to his claim 
for an increased rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, where a maximum rating for limitation of motion is already assigned, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (38 C.F.R. § 4.71a, Diagnostic Code 5003) which, in this case, is the left ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran's left ankle degenerative joint disease is currently evaluated pursuant to Diagnostic Code 5271.  38 C.F. R. § 4.71a.  Under this Diagnostic Code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is assigned for marked limitation.  

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).

The Veteran seeks a higher evaluation for his service-connected degenerative joint disease of the left ankle.  His disability is currently evaluated as 20 percent disabling under Diagnostic Code 5271.

The Veteran underwent a VA examination in January 2008.  The Veteran reported that his left ankle constantly ached and he suffered from episodes of sharp pain that occurred frequently.  He stated that he took ibuprofen for the pain and always used a cane.  The examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis.  It was noted that the Veteran was able to stand for up to an hour and was able to walk for 1/4 of a mile.  No deformity, giving way, instability, or episodes of dislocation, subluxation or locking were found.  The Veteran did not report suffering from flare-ups or inflammation.  Pain and stiffness were noted.

Upon examination, the Veteran's left ankle active plantar flexion was 40 degrees.  Pain began at 30 degrees.  The Veteran's passive plantar flexion was 45 degrees.  Pain began at 30 degrees.  There was no limitation of motion found on repetition.  The Veteran's active and passive dorsiflexion was 5 degrees, and no pain was noted.  No additional limitation of motion was found on repetition.  The examiner noted tenderness and painful movement.  It was also noted that the Veteran had an antalgic gait.  No joint ankylosis was found upon examination.  X-rays were taken of the Veteran's left ankle and the examiner reported that the ankle mortise was intact.  There was no acute osseous abnormality found and no significant changes from a prior study.  The Veteran was diagnosed with a chronic left ankle strain.  

In a statement received in April 2008, the Veteran noted that his ankle popped whenever he wore high tops and that his daily pain was an 8/10.  He indicated that he would have to shift his weight to the right side or lean against something to redistribute his weight off of his left ankle. 

A VA treatment record dated in January 2009 reflects that the Veteran's ankle hurt at the baseline.  It was noted that pain was exacerbated by movement and relieved by medication.  Upon physical examination, the Veteran had full range of motion in his left ankle, but pain was noted.  There was no erythema or crepitus found.  The examiner indicated that there was tenderness to palpation, even up to the distal anterior compartment of the leg.  The Veteran's pain was reported to be a 9/10.  

In a March 2009 statement, the Veteran noted that he was in constant pain in the morning and that he had to exercise his ankle to get "life" back into it. 

A VA physical therapy note dated in August 2010 reflects that the Veteran's left ankle pain was a 7/10.  A VA primary care physician note dated in April 2011 shows that the Veteran was treated for left ankle pain.  It was noted that the Veteran had passive eversion of the ankle, with minimal pain on flexion/extension.  

At his January 2012 hearing, the Veteran stated that he was taking Hydrocodone for his ankle pain.  He noted that he was doing physical therapy at his house.  The Veteran also noted that he experienced pain on a daily basis.  He reported that if he walked on an uneven surface, his ankle would hurt.  He also stated that his ankle would lock and pop after it got stiff.  The Veteran stated that he could not use his brace anymore because of the pain.  He reported that he had to move his ankle around so that it would not get stiff when relaxing, and that he had to adjust the way he drove so that his ankle would not get cramped.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported injuring his left ankle in service.  He stated that his pain had progressed ever since.  The Veteran noted that he was in daily, constant pain which was reported to be a 10/10.  The Veteran stated that it was worse when walking, standing or doing certain movements, and that his ankle felt better at rest.  He denied any incapacitating flare-ups.

The Veteran's left ankle plantar flexion was 5 degrees and pain began at 0 degrees.  The Veteran's left ankle dorsiflexion was 5 degrees, and pain began at 0 degrees.  After repetitive use, the degrees for the range of motion were the same as above.  There was no additional limitation of motion found.  His functional loss was less movement and weakened movement, excess fatigability, pain and swelling.  The Veteran had localized tenderness or pain on palpation.  His muscle strength for plantar and dorsiflexion was 5/5.  There was no atrophy of disuse, instability, anterior drawer or talar tilt laxity found when compared to the opposite side.  In addition, there was no ankylosis of the ankle found.  It was noted that the Veteran regularly used a brace and constantly used a cane.  The examiner noted that the Veteran stopped working as a truck driver in the 1990's.  The examiner indicated that the Veteran's condition would prevent duties of a physical nature but not sedentary nature.  

In a written statement received in August 2012, the Veteran reported that he had to exercise his ankle because it would hurt when it was "at rest."  He noted that his ankle hurt when walking on uneven pavement and that he would experience a shooting pain up to his knee.  

After a review of all the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted.  The Board notes that Diagnostic Code 5271 provides a maximum 20 percent rating for marked limitation of motion of the ankle.  In order to warrant a rating greater than 20 percent for his ankle impairment, the evidence must show ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Here, both the January 2008 examiner and the May 2012 examiner indicated that the Veteran did not have ankylosis of his ankle.  Indeed, both examination reports reveal the Veteran has some motion in his ankle.  In the absence of a finding of ankylosis of the ankle, there is no basis for the assignment of a higher rating under Diagnostic Code 5270.  

The Board has considered other whether other diagnostic codes relevant to the Veteran's left ankle disability could result in a higher rating; however, during the pendency of the claim, none of the competent medical evidence of record shows that the Veteran has malunion of the tibia or fibula such that Diagnostic Code 5262 would be applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2013).   

In sum, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 20 percent evaluation already assigned under Diagnostic Code 5271, and does not more nearly approximate the criteria for a higher schedular rating at any time during the appeal period.  See Hart, supra.  In this regard, there is no evidence of ankylosis of the ankle.  Thus, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle disability.  As a result, the Board finds that the weight of the evidence is against a schedular rating higher than 20 percent during the course of the Veteran's claim.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's left ankle disability increased rating claim.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for more severe symptomatology (ankylosis or malunion of the tibia and fibula) than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.



Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes the Veteran reported that he is unemployed.  However, the Veteran does not contend that he is unemployable due solely to his ankle disability, and the May 2012 examiner noted that the Veteran's ankle condition would prevent duties of a physical nature but not sedentary nature.  As such, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


